Case 1:05-cr-00708-AKH Documen t123 Filed 09/15/20 Page 1 of 1

2 Se, U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 11, 2020 :

\ fy

 

By ECF
The Honorable Alvin K. Hellerstein

United States District Judge
Southern District of New York
United State Courthouse

500 Pearl Street, Courtroom 14D /
New York, New York 10007 i

Re: United States yv. Jorge Ariel Diaz-Ramirez, 05 Cr. 708 (AKH)

Dear Judge Hellerstein:

The parties write to jointly propose that the Court release the defendant on bail with the
following conditions: a $500,000 personal recognize bond, secured by $50,000 cash, cosigned by

two financially responsible persons, under regular pretrial supervision, and with travel restricted
to the Southern and Eastern Districts of New York. The parties further propose that the defendant
be released immediately on his own signature and have three weeks to satisfy the remaining
conditions of his release.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: /s/
Jason A. Richman
Assistant United States Attorney

(212) 637-2589

CC: Defense counsel (by ECF)

  
